DETAILED ACTION
Response to Amendment
The amendment filed on 06/09/2021 has been entered. Claims 10-12, 15-16 remain pending in the application. No claims were amended. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based continuation in part of application 14/443533, filed 05/18/2015 that is a national stage entry of application PCT/JP2013/081172, with the International Filing Date of 11/19/2013 that claims foreign priority to JP 2012-253935, filed on 11/20/2012. 
Note that claims 8 and 10 (with is dependent claims) include subject matter that is not described or contained in the above noted priority documents. Therefore, claims 8, 10-12 and 15-16 are not entitled to the priority applications filing dates. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Drawings
The applicant’s drawings and supplemental drawings submitted are acceptable for examination purposes. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nardini US 4357074 A (of record) as evidenced by and in view of Negeshi US 4657355 A (of record) and further in view of Maekawa et al. (hereafter Maekawa, of record) US 20070177262 A1.
In regard to independent claim 10 and claim 16, Nardini teaches (see Figs. 1-8) a window comprising a light-modulating member which consists of one shaped sheet (i.e. as device for dousing sunlight with a seasonal effect i.e. douser as a transparent screen/window, e.g. vertical glass walls, for buildings, see Title, Abstract, col. 1 lines 6-51, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35, see Figs. 1-6, 8),  the window having an outdoor side, an indoor side, an upper side and a lower side (i.e. as e.g. incident sunlight beams 12, 21’, 25 side, opposite indoor side with flat surface 2, and upper and lower sides as e.g. in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35), 
wherein a single plane exists at the whole of the outdoor side of the window (i.e. as each surface face 1 (or surface face 3) is in a single plane that exists as whole outdoor side of the douser, transparent screen/window, see Figs. 1-6, 8, e.g. col. 3 lines  11-56, col. 4 lines 30-57),
the shaped sheet constituting the light-modulating member  is located at the indoor side of the window  (i.e. as douser is located at the indoor side, col. 3 lines  11-56, col. 4 lines 30-57, see e.g. Figs. 4-6, 8) and is a shaped sheet having a triangular projection on one surface of the window at the side of the window which is a line of a triangular projection extending linearly between 57opposite sides of the shaped resin sheet and whose cross-sectional shape is triangular (i.e. as douser, Figs. 4-6, 8 has triangular projections i.e. prisms with triangular shape extending between opposite sides of douser, as depicted in Figs. 1-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35, claim 7); 
wherein the light-modulating member (i.e. douser, transparent screen/window Figs. 4-6, 8) is arranged in the manner where, a straight line along the surface of the shaped resin sheet and joining two vertices of the triangular projection is defined as the base of a triangle, the base of a triangle being aligned parallel with the outdoor side of the window (i.e. as side 2 aligned with outer side of window/ building screen e.g. vertical glass wall, as depicted in Figs. 2, 4-6, 8, see col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35), a first base angle which is one base angle of the triangle being aligned with the upper side of the window (i.e. angle b or 13, as depicted in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35), and a second base angle which is the other base angle being aligned with the lower side of the window (i.e. angle 14, as depicted in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35;); and 
wherein the first base angle is more than 1° and 40° or less, and the second base angle is greater than 30° and less than or equal to 90° (i.e. as the base angles 13 and 14, of  asymmetric triangular prismatic structures of the douser,  e.g. 20 and 60°, or as depicted in Figs. 4-6, 8, see col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35). 
But Nardini is silent that shaped sheet is made of resin, or regarding claim 16 that it comprises an acrylic resin and rubber particles, and that triangular projection on one surface of the window at the indoor side of the window (as triangular projections i.e. prisms with triangular shape are on opposite outdoor side of douser while one single flat face 2 is on the indoor side, as depicted in Figs. 1-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35).
However, Nardini also teaches that one can obviously obtain appropriate solutions even for walls having nearly vertical slopes and for dousers turned differently in order to comply with different seasonal requirements at different latitude locations while still providing and controlling internal climate of buildings (see col. 6 lies 10-35, col. 1 lines 6-17). 
Moreover, Negeshi also teaches in the same field of invention of Device for changing light width and direction (see Title, Abstract, Figs. 1-29, col. 1 lines 6-42, col. 2 lines 35-col. 3 line 39, col. 5 line 41- col. 6 line 17, where similar Fresnel plate device with flat side and side with projections is for changing the width and direction of light, that can be used also for conducting sunlight rays into the interior of houses) and teaches that triangular projection(s) on one surface of the window at the indoor side of the window (i.e. as plate 2 is and can be installed with its face with the ridges 4 facing toward the house interior, as shown in FIG. 19, which different from orientation in Fig. 18, but that in either case, the sunlight can be conducted with any desired angle into the room by selecting the angle of the sloped faces 3 of the ridges, see col. 5 line 41- col. 6 line 17, as depicted in Figs 19-18, 16-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn the dousers differently by reversing the sides and having triangular projections i.e. prisms with triangular shape on indoor side of douser and one single flat face on the outdoor side of the douser in order to comply with different seasonal requirements at different latitude locations while still providing and controlling internal climate of buildings (see Nardini, col. 6 lies 10-35, col. 1 lines 6-17), and as taught and evidenced by Negeshi as plate is installed with its face with the ridges facing toward the house interior in order to provide for sunlight conducted with any desired angle into the room and width greater than the width of the incident light rays deep into the house (col. 5 line 41- col. 6 line 17). 
In addition, it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In addition or in the alternative, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because turning the dousers differently by rearranging on which sides the light is incident i.e. by having triangular projections on indoor side of douser and one single flat face on the outdoor side of the douser still enables controlled light propagation into the building and may comply with different seasonal requirements at different latitude locations while still providing and controlling internal climate of buildings.  The benefits of this modification include provide for different seasonal requirements at different latitude locations while still enabling  control of internal climate of buildings (see Nardini, col. 6 lies 10-35, col. 1 lines 6-17, also see above benefits noted in Negeshi col. 5 line 41- col. 6 line 17).
Furthermore, Maekawa teaches in the same field of invention of resin sheet for transmissive screen (see Figs. 1-4, Title, Abstract, paragraphs [01, 20-21, 60-65, 120-125, 134-141, 181-183], where extruded resin sheet A made as Fresnel lens 11 with Fresnel lens layer 11a made of  transparent resin (P), specifically as preferable acrylic resin and including additives as rubber particles, providing such extruded resin sheet that does not wrap or distort light, or exhibit color-drift upon exposure to ultraviolet light and heat, and additive as an impact modifier see e.g. paragraphs [19-20, 61-65, 152,196-198]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and apply resin as well as preferable acrylic resin and including additives as rubber particles as the material for transparent resin sheet with Fresnel lens structures according to teachings of Maekawa for the material of sunlight dousing device of Nardini, in order to provide material making extruded resin sheet that does not wrap or distort light, or exhibit color-drift upon exposure to ultraviolet light and heat, and incorporates the additive for impact resistance as impact modifier (See Maekawa, e.g. paragraphs [19-20, 61-65, 152]).  
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nardini US 4357074 A (of record ) as evidenced by and in view of Negeshi US 4657355 A (of record), in view of Maekawa et al. (hereafter Maekawa, of record) US 20070177262 A1 and further in view of Clabburn US 6724535 B1 (of record).
Regarding claims 11 and 15, the Nardini-Maekawa combination teaches the invention as set forth above, and Nardini teaches (see Figs. 1-8) that the second base angle of the triangular projection (i.e. angle 14, as depicted in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35), but doesn’t specify that it is 90° and also regarding claim 13 that the first base angle is from 5° to 10°   (however, Nardini teaches that angle 14, i.e. and inclination of prismatic faces, rib profiles can be calculated and designed according to different cases depending on seasonal requirements, orientation and latitude depicted in Figs. 4-6, 8, col. 2 lines 6-57, col. 5 line 47-col. 6 line 35).
However, Clabburn teaches in the same field of invention of a stepped surface diffuser (see e.g. Figs. 1-4, Title, Abstract, col. 1 lines 39-64, col. 2 lines 36-col. 3 line 21, lines 36-65, with stepped surfaces having sheets with major faces or ramps inclines at 10 degrees to general pane in saw-tooth profile and minor faces extending perpendicular to the general plane) and further teaches that that first base angle is from 5° to 10° while the second base angle is 90° (i.e. as  stepped surfaces having sheets 13 with major faces or ramps inclines at 10 degrees to general pane in saw-tooth profile and minor faces extending perpendicular to the general plane i.e. at 90°, col. 2 lines 36-col. 3 line 21, lines 36-65, as depicted in e.g. Figs. 1, 2, 2a, 3b, such that addition to its diffusive characteristics, the sheet also has a directional characteristic in the sense that, if a parallel beam of light is directed on the sheet from one side thereof, the polar distribution of the diffused light emerging from the device has a peak along a direction which differs from the direction of the axis of the incident beam by an angle representative of the deviation imparted by the prismatic component due to the Fresnel prism surface configuration, see col. 2 lines 36-col. 3 line 21). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply and adapt the design where that first base angle is from 5° to 10° according to teachings of Clabburn to the optical layer and first angle of triangular prismatic structure of Nardini such that addition to its diffusive characteristics, the sheet also has a directional characteristic in the sense that, if a parallel beam of light is directed on the sheet from one side thereof, the polar distribution of the diffused light emerging from the device has a peak along a direction which differs from the direction of the axis of the incident beam by an angle representative of the deviation imparted by the prismatic component due to the Fresnel prism surface configuration, see col. 2 lines 36-col. 3 line 21).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nardini US 4357074 A (of record) as evidenced by and in view of Negeshi US 4657355 A (of record) in view of Maekawa et al. (hereafter Maekawa, of record) US 20070177262 A1 and further in view of Ueki et al. (hereafter Ueki, of record, see Information disclosure statement of 10/05/2018) US 20150226394.
Regarding claim 12, the Nardini-Maekawa combination teaches the invention as set forth above, and Nardini teaches (see Figs. 1-8) a total light transmittance of the shaped resin sheet (i.e. as douser, Figs. 4-6, 8 with has triangular projections depicted in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35, and as modified with acrylic resin according to Maekawa, see paragraphs [01, 20-21, 60-65, 120-125, 134-141, 181-183], where extruded resin sheet A made as Fresnel lens 11 with Fresnel lens layer 11a made of  transparent resin (P)). But the combination is silent that the total light transmittance is 80% or more, (However, Maekawa discloses that the shaped resin sheet is made of transparent resin, therefore it is most likely that the transmittance of such transparent resin sheet is 80% or more paragraphs [01, 20-21, 60-65, 120-125, 134-141, 181-183], see Examples 1-11, Tables 1, 3). 
However, Ueki teaches in the same field of invention of a lighting film, web roll for lighting film, window pane, roll screen, and lighting louver (see Figs. e.g. 1-9, Title, Abstract, paragraphs [0148-154]) and further teaches that that a total light transmittance (even if  measured in accordance with JIS K7361-1) of the shaped resin sheet is 80% or more (i.e. light transmittance of lighting film 1 with the protrusion potions 11 and base member 10, also made of e.g. PET,  is 90% or more in accordance with the standard of JIS K7361-1, see paragraphs [0151-153]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the total light transmittance (even if  measured in accordance with JIS K7361-1) of the shaped resin sheet is 80% or more and according to the teaching of Ueki to the optical body, film of Nardini in order to preferably obtain sufficient transparency of the optical film (see Ueki, paragraphs [0151-153]). 


Response to Arguments

Applicant's arguments filed in the Remarks dated 06/09/2021 regarding claim 10 have been fully considered but are not persuasive.
Specifically, applicant argues on pages 3-4 that (1) cited prior art of Nardini alone or in combination with cited prior art of Negeshi does not disclose features of claim 10 specifically because Nardini doesn’t disclose that (1) “the light-modulating member is located at the indoor side of the window and is a shaped resin sheet having a triangular projection on one surface of the window at the indoor side of the window” as the light modulating member is on the outer side, and because Negeshi shows this future i.e. that light-modulating member is located at the indoor side of the window and is a shaped resin sheet having a triangular projection on one surface of the window at the indoor side of the window, Negeshi doesn’t not disclose that (2) “the light-modulating member is arranged in the manner where, a straight line along the surface of the shaped resin sheet and joining two vertices of the triangular projection is defined as the base of a triangle, the base of a triangle being aligned parallel with the outdoor side of the window, a first base angle which is one base angle of the triangle being aligned with the upper side of the window, and a second base angle which is the other base angle being aligned with the lower side of the window; and wherein the first base angle is more than I° and 40° or less, and the second base angle is greater than 30° and less than or equal to 90°”. The Examiner respectfully disagrees. With respect to issue (1), as presented in the rejection above,  the cited prior art of Nardini teaches most of the limitations of claim 10  and together with cited prior art of Negeshi and  Maekawa teaches and renders obvious all limitations of claim 10, as Nardini teaches (see Figs. 1-8) a window comprising a light-modulating member which consists of one shaped sheet (i.e. as device for dousing sunlight with a seasonal effect i.e. douser as a transparent screen/window, e.g. vertical glass walls, for buildings, see Title, Abstract, col. 1 lines 6-51, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35, see Figs. 1-6, 8),  the window having an outdoor side, an indoor side, an upper side and a lower side (i.e. as e.g. incident sunlight beams 12, 21’, 25 side, opposite indoor side with flat surface 2, and upper and lower sides as e.g. in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35), 
wherein a single plane exists at the whole of the outdoor side of the window (i.e. as each surface face 1 (or surface face 3) is in a single plane that exists as whole outdoor side of the douser, transparent screen/window, see Figs. 1-6, 8, e.g. col. 3 lines  11-56, col. 4 lines 30-57),
the shaped sheet constituting the light-modulating member  is located at the indoor side of the window  (i.e. as douser is located at the indoor side, col. 3 lines  11-56, col. 4 lines 30-57, see e.g. Figs. 4-6, 8) and is a shaped sheet having a triangular projection on one surface of the window at the side of the window which is a line of a triangular projection extending linearly between 57opposite sides of the shaped resin sheet and whose cross-sectional shape is triangular (i.e. as douser, Figs. 4-6, 8 has triangular projections i.e. prisms with triangular shape extending between opposite sides of douser, as depicted in Figs. 1-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35, claim 7); 
wherein the light-modulating member (i.e. douser, transparent screen/window Figs. 4-6, 8) is arranged in the manner where, a straight line along the surface of the shaped resin sheet and joining two vertices of the triangular projection is defined as the base of a triangle, the base of a triangle being aligned parallel with the outdoor side of the window (i.e. as side 2 aligned with outer side of window/ building screen e.g. vertical glass wall, as depicted in Figs. 2, 4-6, 8, see col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35), a first base angle which is one base angle of the triangle being aligned with the upper side of the window (i.e. angle b or 13, as depicted in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35), and a second base angle which is the other base angle being aligned with the lower side of the window (i.e. angle 14, as depicted in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35;); and 
wherein the first base angle is more than 1° and 40° or less, and the second base angle is greater than 30° and less than or equal to 90° (i.e. as the base angles 13 and 14, of  asymmetric triangular prismatic structures of the douser,  e.g. 20 and 60°, or as depicted in Figs. 4-6, 8, see col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35). 
As noted Nardini is silent that shaped sheet is made of resin, or regarding claim 16 that it comprises an acrylic resin and rubber particles, and that triangular projection on one surface of the window at the indoor side of the window (as triangular projections i.e. prisms with triangular shape are on opposite outdoor side of douser while one single flat face 2 is on the indoor side, as depicted in Figs. 1-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35).
But as previously states, Nardini also teaches that one can obviously obtain appropriate solutions even for walls having nearly vertical slopes and for dousers turned differently in order to comply with different seasonal requirements at different latitude locations while still providing and controlling internal climate of buildings (see col. 6 lies 10-35, col. 1 lines 6-17). This teaching was noted in order to show that Nardini is open to modifications, with express motivations for such. In other words, Nardini permits various modifications, therefore providing a bridge for obviousness modification as presented in the rejection above and further explained below. 
Therefore in order to disclose the missing elements i.e. placement or light modulating member of Nardini, namely the orientation of the light modulating member on the inside surface, Negeshi was used as Negeshi who also teaches in the same field of invention of Device for changing light width and direction (see Title, Abstract, Figs. 1-29, col. 1 lines 6-42, col. 2 lines 35-col. 3 line 39, col. 5 line 41- col. 6 line 17, where similar Fresnel plate device with flat side and side with projections is for changing the width and direction of light, that can be used also for conducting sunlight rays into the interior of houses) further teaches that triangular projection(s) on one surface of the window at the indoor side of the window (i.e. as plate 2 is and can be installed with its face with the ridges 4 facing toward the house interior, as shown in FIG. 19, which different from orientation in Fig. 18, but that in either case, the sunlight can be conducted with any desired angle into the room by selecting the angle of the sloped faces 3 of the ridges, see col. 5 line 41- col. 6 line 17, as depicted in Figs 19-18, 16-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to turn the dousers differently by reversing the sides and having triangular projections i.e. prisms with triangular shape on indoor side of douser and one single flat face on the outdoor side of the douser in order to comply with different seasonal requirements at different latitude locations while still providing and controlling internal climate of buildings (see Nardini, col. 6 lies 10-35, col. 1 lines 6-17), and as taught and evidenced by Negeshi as plate is installed with its face with the ridges facing toward the house interior in order to provide for sunlight conducted with any desired angle into the room and width greater than the width of the incident light rays deep into the house (col. 5 line 41- col. 6 line 17). 
Therefore the combination of Nardini with the presented orientation of Negeshi teaches and renders obvious the above noted limitations under issue (1). 
In order to further explain obviousness of the limitation under issue (1) above, it was also noted that in addition, it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. In addition or in the alternative, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because turning the dousers differently by rearranging on which sides the light is incident i.e. by having triangular projections on indoor side of douser and one single flat face on the outdoor side of the douser still enables controlled light propagation into the building and may comply with different seasonal requirements at different latitude locations while still providing and controlling internal climate of buildings.  Where the benefits were again explain as this modification provides for different seasonal requirements at different latitude locations while still enabling  control of internal climate of buildings (see Nardini, col. 6 lies 10-35, col. 1 lines 6-17, also see above benefits noted in Negeshi col. 5 line 41- col. 6 line 17). Therefore the cited prior art of Nardini and in combination with the cited prior art of Negeshi teaches and renders obvious the limitations of claim 10 including the limitations under issue (1) and (2). 
Applicant’s arguments against the combination and in light of issues (1) and (2) due to the teachings of Negeshi appear not to be commensurate with the rejection of record. Namely the orientation of the light modulating member in the vertical direction given the recited angles, were taught in the primary reference of Nardini, not Negeshi. No change of angles in the vertical direction was used or suggested in the modification, as alleged by the Applicant. 
Specifically, such Applicant’s arguments of the unworkability of the combination, due to teachings of Negeshi, appear to be based on a literal application of the whole actual structure of Negeshi to the actual structure of Nardini.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a proper combination.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of light modulating and directing.  See MPEP § 2112.01.  
	Thus in response to above Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Hence as previously presented the primary reference of Nardini expressly teaches the limitations under issue (2) that the light-modulating member (i.e. douser, transparent screen/window Figs. 4-6, 8) is arranged in the manner where, a straight line along the surface of the shaped resin sheet and joining two vertices of the triangular projection is defined as the base of a triangle, the base of a triangle being aligned parallel with the outdoor side of the window (i.e. as side 2 aligned with outer side of window/ building screen e.g. vertical glass wall, as depicted in Figs. 2, 4-6, 8, see col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35), a first base angle which is one base angle of the triangle being aligned with the upper side of the window (i.e. angle b or 13, as depicted in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35), and a second base angle which is the other base angle being aligned with the lower side of the window (i.e. angle 14, as depicted in Figs. 4-6, 8, col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35;); and that the first base angle is more than 1° and 40° or less, and the second base angle is greater than 30° and less than or equal to 90° (i.e. as the base angles 13 and 14, of  asymmetric triangular prismatic structures of the douser,  e.g. 20 and 60°, or as depicted in Figs. 4-6, 8, see col. 2 lines 6-57, col. 3 lines  11-56, col. 4 lines 30-57, col. 5 line 47-col. 6 line 35). 
Applicant also relies on Declaration under 37 CFR 1.132 against the finding of obviousness. The Examiner appreciates the disclosed Declaration. However, the following is noted: (i) declaration describes at lengths the materials and processes for obtaining the light modulating member, which is not the main inventive feature of claim 10; (ii) Declaration presents results of testing of structures oriented as prior art of Nardini and that of present application in attempt to show unexpected results. However, it is noted that performance characteristic for any such tested and disclosed light shielding properties are not recited in the claims. At most the dependent claims recite the total light transmittance not any so measured and evaluated light shielding features. In fact the test show that the prior art orientation has larger total (or angle) light transmittances than the present application. In addition, the light propagation and thus similarly light shielding, I governed by the laws of physics, and thus the propagation of light through disclosed prismatic structure can be evaluated using known laws of light refraction through such materials and structures. Therefore, the arguments for unexpected results are not persuasive. 
Lastly, regarding the applicant’s statements that the combination is not obvious because allegedly Nardini and Negeshi involve different concepts, it is noted that cited prior art are similar due to their similar common structures designed to guide and direct light beams or sunlight through windows. Hence this argument is not persuasive.
No additional substantial arguments were presented after page 4 of the Remarks dated 10/28/2020. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIN PICHLER/
Primary Examiner, Art Unit 2872